Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
The storage areas in Claims 1 and 6 lack any hardware structure support in the specification.

The units of Claims 1, 2, 6 lack any hardware structure support in the specification. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlIA 35 U.S.C. 112, sixth paragraph.


Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more. 
In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance").  "All USP TO personnel are, as a matter of internal agency management, expected to follow the guidance." Id. at 51; see also October 2019 Update at 1.
Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:

(2) additional elements that integrate the judicial exception into a practical application (see MPEP § 2106. 05( a)-( c ), ( e )-(h) (9th ed. Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two"). 
2019 Revised Guidance, 84 Fed. Reg. at 52-55.
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56.
2019 Revised Guidance, Step 1
	Claims 1-5 recites an apparatus.  However, the claims fail to disclose any hardware element or device to constitute an apparatus.  The document storage area, general word storage area, the query receiving unit, the search keyword extraction unit, the first and second search units and the search result presentation unit lack any support to show them being hardware elements.  It appears that they are software elements.  Thus they fail to fit within any patentable categories set forth in 35 U.S.C. 101.
Claim 6 recites a series of steps, thus it is a process/method.
2019 Revised Guidance, Step 2A Prong One
	Claims 1 and 6 recite limitations which are drawn to the abstract idea of a mental process.  See 2019 Revised Guidance, 84 Fed. Reg. at 52 (describing abstract idea groupings of mental processes, including observation, evaluation, judgment, opinion).

Claim 1 recites a document retrieval apparatus comprising a document storage area...; a general word storage area…; a query receiving unit…; a search keyword extraction unit…; a first search unit…; a second search unit…; a search result presentation unit…”
Claim 2 recites “…a third search unit... if the search keyword group includes the general word, search the documents stored in the document storage area using a search expression including each of at least one keyword included in a third search keyword group consisting solely of the general word included in the search keyword group, and thereby to retrieve a third search result…”
Claim 3 recites “…if the first search result is included in the third search result, the search result presentation unit excludes the first search result from the third search result when outputting the third search result...”
Claim 4 recites “…if the first search result is included in the second search result, the search result presentation unit excludes the first search result from the second search result when outputting the second search result.”

Claim 6 recites a document retrieval method…comprising a query receiving step…; a search keyword extraction step…; a first step of searching a plurality of document stored in a document storage area…; a second search step of searching the documents stored in a document storage area…; a search result presenting step of outputting the first search result…”
Given their broadest reasonable interpretation, these limitations encompass steps that can be performed in the human mind, or by a human using a pen and paper to analyze information.  For example, regarding the limitations in Claims 1 and 6, a human or a person can receive query orally or by paper, extract the keyword from a dictionary or human’s mind and write it down on paper, search the documents and present them on a display or slide show.  Regarding Claim 2, a human or a person can search additionally for keywords whether it includes the general word on paper.  Regarding Claim 3, a human or a person can determine whether presentation excludes the first search result from the third search result.  Regarding Claim 4, a human or a person can determine whether the search result presentation excludes the first search result from the second search result.  Regarding Claim 5, a human or a person can determine the search result presentation to output the first search result at a highest level.
Because these limitations encompass using mental steps to analyze information, the independent claim recites a mental process. 
	The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
	Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.
2019 Revised Guidance, Step 2A Prong Two

	Here, claims 1 and 6 fail to recite any hardware element or computer.  They are not able to integrate computer functions to allow user to use.  Further, the recited elements are directed to the abstract idea, considered individually and in combination.  The claimed apparatus and method do not integrate the abstract idea into a practical application when reading claims 1 and 6 as a whole.
	The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)­(c), (e)). 
	The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim.  Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.
2019 Revised Guidance, Step 2B
	Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  2019 Revised Guidance, 84 Fed. 
Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original).  For example, Claims 1 and 6 disclose a plurality of steps or function of query receiving…; a search keyword extracting…; a searching a plurality of document stored in a document storage area…; presenting search result…”
These functions such as query retrieval, search keyword extraction, document search, and result presentation are well-understood, routine, and conventional activities.  For example, See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions, such as the sending and receiving information to execute the database search").  It illustrates that receiving information (or query in the instant application) and executing a database search (or searching the keywords in the instant application) are known and conventional.  Further, See Electric Power Grp., 830 F.3d at 1355 ("Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information").  It illustrates that sending (sending query in the search system in the instant application) and presenting (presenting search result in the instant application) are known and conventional.
Claim rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 4, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (7,409,383) in view of Sakuja et al.  (2020/0097600) further in view of Kang et al. (2015/0339391).
Regarding Claim 1, Tong et al. (7,409,383) discloses a document retrieval apparatus (information retrieval system. Abstract) comprising:
a document storage area configured to store a plurality of documents (“a collection of documents”, Fig. 5, Col. 5, lines 28-46);
a general word storage area configured to store a word preset as a general word (“stopword”, abstract);
a query receiving unit configured to receive a query (“search query”, abstract) from a user (“user search queries”, Col. 5, lines 3-11; “a search query is received and parsed”, Col. 7, lines 35-41, Col. 8, lines 16-24);
a search keyword unit configured to search over the search keyword group consisting of at least one keyword (“keyword-based query”) from the query (Col. 1, lines 13-24, abstract);
a first search unit (first search) configured to search the documents stored in the document storage area using a search expression (it extract the keyword from the user query to determine whether it contain the general word or stopword) including each of the at least one keyword included in the search keyword group (“keyword-based query”), and thereby to retrieve a first search result (identifying in 702 in Figure 7) (“ (“generate search results”, Col. 7, lines 35-42;  “Search results”, Col. 8, lines 16-46.  Noted that the search result is run if the stopword is not found); and
a second search unit (second search, that runs if a general word (stopword) is present, that searches the documents using the “search keywords” but removes the “general words”) configured to, if the search keyword group includes the general word, search the documents stored in the document storage area using a search expression including each of at least one keyword included in a second 
a search result presentation unit configured to output the first search result and the second search result if the search keyword group includes the general word, and to output the first search result if the search keyword group does not include the general word (“If not stopwords are identified for the query…generate search results for the user”, Col. 8, lines 16-46; “returning search results based on the potentially modified version of user search query”, Col. 9, lines 36-44).
As discussed above, Tong essentially discloses the claimed invention but does not explicitly disclose extraction unit to extract keyword from the query.
However, Sakuja et al.  (2020/0097600) discloses extracting keywords from the input queries (paragraph [0042]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have extracted the keyword from the queries in order to compare the keywords whether the keywords contain the stopword or reach the threshold in order to analyze the queries as taught by Sakuja.  
As discussed above, Tong does not literally disclose the first and second search results are presented together.  
However, Kang et al. (2015/0339391) discloses a presentation unit (220) outputs the first search (221) and the second search results (222) are presented together.   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have presented the first and second results in Tong in order to illustrate the user the search results that meet the particular queries or keywords as taught by Kang.

Regarding Claim 4, as discussed above, Tong essentially discloses the claimed invention but does not explicitly disclose the document retrieval apparatus according to claim 1, wherein if the first search result is included in the second search result, the search result presentation unit excludes the first search result from the second search result when outputting the second search result.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have outputted the second search result and excluded the first search result if the first search result is included in the second search result since the first search result is already merged with the second search result in order to save space.
Regarding Claim 5, as discussed above, Tong essentially discloses the claimed invention but does not explicitly disclose the document retrieval apparatus according to claim 1, wherein the search result presentation unit outputs the first search result at a highest level.  
However, Kang et al. (2015/0339391) discloses a presentation unit (220) outputs the first search (221) at the highest level (above Search result 2) (figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have outputted or located the first search result at the highest level or in the upper portion in Tong in order to illustrate the search order of queries or the importance of the first search result as taught by Kang.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/WILSON LEE/               Primary Examiner, Art Unit 2152